PER CURIAM:
Anthony L. Odom appeals the district court’s order denying relief on his Fed. R.Civ.P. 60(b) motion seeking reconsideration of the court’s prior dismissal of his 42 U.S.C. § 1983 (2000) complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Odom v. Forsythe, No. 1:06-cv-00802-TSE (E.D. Va. filed Jan. 16, 2007 & entered Jan. 18, 2007). We dispense with oral argument because the facts and legal contentions are ade*279quately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.